                   IN THIS UNITED STATES DISTRICT COURT FOR THE
                        MIDDLE DISTRICT OF NORTH CAROLINA


DEIRDRE L. BOSTICK,         )
                            )
      Plaintiff,            )                          Case No.: 18CV1042
                            )
v.                          )
                            )                   DEFENDANT’S RULE 26(f) REPORT
CABARRUS COUNTY             )
DEPARTMENT OF HEALTH AND )
HUMAN SERVICES,             )
                            )
      Defendant,            )
____________________________)


       Cabarrus County submits the following Rule 26(f) Report to the Court.

       In response to the Rule 26(a) disclosures, the County informs the Court that these

parties were involved in an unemployment hearing in which witnesses testified and

documents were exchanged on the issues raised in this lawsuit. The parties also

provided information in the EEOC charge and response. There is no insurance involved

in this case. The defendant does not believe there will be any expert witnesses required

in this case.

       No changes are required concerning the disclosures under Rule 26(a). There are

no issues concerning preservation of electronically stored information or privilege or

protection of trial preparation materials. There does not need to be any change in the



                                            1



       Case 1:18-cv-01042-LCB-JEP Document 11 Filed 04/18/19 Page 1 of 3
limitations imposed on discovery under the Federal Rules of Civil Procedure or the local

rules.


                                                      /s/Richard M. Koch
                                                      Richard M. Koch
                                                      Cabarrus County Attorney
                                                      State Bar No. 8360
                                                      3320-201 Prosperity Church Road
                                                      Charlotte, North Carolina 28269
                                                      Telephone (704) 503- 5700
                                                      kochlaw@ctc.net




                                            2



         Case 1:18-cv-01042-LCB-JEP Document 11 Filed 04/18/19 Page 2 of 3
                    IN THIS UNITED STATES DISTRICT COURT FOR THE
                         MIDDLE DISTRICT OF NORTH CAROLINA


DEIRDRE L. BOSTICK,         )
                            )
      Plaintiff,            )                             Case No.: 18CV1042
                            )
v.                          )
                            )                             CERTIFICATE OF SERVICE
CABARRUS COUNTY             )
DEPARTMENT OF HEALTH AND )
HUMAN SERVICES,             )
                            )
      Defendant,            )
____________________________)

        I hereby certify that on the April 19, 2019 pursuant to Fed. R.Civ. P. 5(b) and LCvR
5.3, I electronically filed the foregoing RULE 26(f) with the Clerk of Court utilizing the
CM/ECF system of the United States District Court for the Middle District of North
Carolina that will send electronic notification of such filing to all registered users. I also
certify that a paper copy has been mailed to the plaintiff on this date at the following
address:
                                     DEIRDRE L. BOSTICK
                                    9130 PERSHORE PLACE
                                  TAMARAC, FLORIDA 33321
                                        704-490-3950

      This the 19th day of April, 2019.
                                                          /s/Richard M. Koch
                                                          Richard M. Koch
                                                          Cabarrus County Attorney
                                                          State Bar No. 8360
                                                          3320-201 Prosperity Church Road
                                                          Charlotte, North Carolina 28269
                                                          Telephone (704) 503- 5700
                                                          kochlaw@ctc.net

                                              3



      Case 1:18-cv-01042-LCB-JEP Document 11 Filed 04/18/19 Page 3 of 3
